

EXHIBIT 10.1


Summary of 2013 Named Executive Officer Incentive Compensation Policy


Arrangements for Named Executive Officers Other than Chief Executive Officer


On April 30, 2013, after review of the Company’s compensation of its named
executive officers relative to their counterparts in the Company’s peer group
and with input from Compensia, its outside compensation consultant, the
Compensation Committee (the “Committee”) of the Board of Directors of comScore,
Inc. (the “Company”) approved the following for the Company’s named executive
officers other than our chief executive officer: (i) short-term stock-based
performance awards based on 2013 annual performance and (ii) long-term
stock-based performance awards based on 2013 annual performance.


 
Value of Short-term Performance-Based Stock Bonus for Annual Performance
at Time of Grant
Value of Long-term Performance-Based Stock Bonus for Annual Performance
at Time of Grant
Name and Principal Position
Target
Maximum
Target
Maximum
Kenneth J. Tarpey
Chief Financial Officer
$
114,688


$
229,375


$
344,063


$
688,125


Gian M. Fulgoni  
Executive Chairman of the Board of Directors
$
300,000


$
600,000


$
900,000


$
1,800,000


Serge Matta  
President, Commercial Solutions
$
112,016


$
224,031


$
336,047


$
672,094


Cameron Meierhoefer  
Chief Operating Officer
$
80,250


$
160,500


$
240,750


$
481,500





The performance-based awards are subject to the following terms:


•
The Committee has established stock-based performance awards to be earned based
on Company and individual performance targets. The Company performance targets
relate to revenue and EBITDA goals.

•
Once the Committee determines the value of an that award has been achieved, the
executive will become eligible to earn the number of shares determined by
dividing the amount earned by the closing price of the Company’s common stock as
reported on the NASDAQ Global Select Market on the date of determination, which
is expect to be in the first quarter of 2014.

•
Executives must remain employed through the date that the Committee makes its
determination in order to earn the awards.

•
The Committee, in its sole discretion, has the right to amend, supplement,
supersede or cancel the bonus program for any reason, and has reserved the right
to determine whether and when to pay out any awards, regardless of actual
achievement of the performance targets.

•
Shares to be issued with respect to amounts earned with respect to short-term
incentives will be vested on the date of issuance.

•
One-third of the number of shares the Committee deems eligible to be earned with
respect to long-term incentives will vest immediately upon the date of
determination, and the remaining two-thirds of the shares subject to the award
will be eligible to vest ratably over two years on each subsequent anniversary
of the date the Committee makes its determination until the full amount of the
award is vested, subject to continued employment of the executive through each
vesting date.



Arrangements for Chief Executive Officer


On March 29, 2012, Dr. Abraham became eligible to earn up to 96,666 shares
annually in each of 2012, 2013, and 2014 for achieving revenue and EBITDA
targets, and an additional 96,666 shares annually in each of 2012, 2013, and
2014 for overachieving revenue and EBITDA targets. During 2012, Dr. Abraham did
not achieve pre-established revenue and EBITDA targets, therefore all
performance-based shares granted to Dr. Abraham for 2012 were canceled.






--------------------------------------------------------------------------------



Quantitative and Qualitative Factors


Under the 2013 Named Executive Officer Incentive Compensation Policy, the 2013
award levels established for our named executive officers are based on a
weighted mix of quantitative and qualitative factors, including the satisfactory
completion of specific projects or initiatives. The quantitative milestones are
based on the expected financial performance of the Company in 2013, and the
targets are consistent with the midpoint of the guided ranges in our May 2, 2013
earnings release. The Committee selected the target levels and the weighting of
the target levels based on its experience as well as Compensia’s input.
Profitability measures are more heavily weighted in the interest of motivating
Messrs. Tarpey and Fulgoni to achieve increased profitable growth for our
business as a whole. The 2013 weighting for our named executive officers were
calculated based on the following component factors:


Achievement of
Weight of Component
Abraham
Tarpey
Fulgoni
Matta
Meierhoefer
 
 
 
 
 
 
Milestones for 2013 earnings before interest taxes, depreciation and
amortization, or EBITDA
50
%
50
%
50
%
20
%
—
%
Milestones for 2013 revenue
50
%
30
%
30
%
30
%
—
%
Individual qualitative factors such as client retention, personnel retention,
strategic milestones
—
%
20
%
20
%
50
%
100
%





